DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103095629 A) in view of Nangia et al. (US 2009/0161749 A1).

Chen et al. disclose a method, a device and a system for transmitting and receiving data with the following features: regarding claim 1, a communication method in a point-to-multi-point communication network, comprising: receiving, by a node of the point-to-multi-point communication network, a transmission frame comprising a header including repetition information and a data section comprising multiple modulation symbols, with at least two repeated modulation symbols that are repeated to represent a first modulation symbol; extracting, by the node, the repetition information of the header; quantifying, by the node, the amplitude of each modulation symbol of the at least two repeated modulation symbols; and combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information, to reconstruct the first modulation symbol represented by the at least two repeated modulation symbols (Fig. 3, illustrating the structural representation of data transmitting equipment embodiment one of the present invention, see teachings in [0059, 0075-0077, 0088 & 0092] summarized as “a communication method in a point-to-multi-point communication network, comprising: receiving, by a node of the point-to-multi-point communication network (i.e. base station 1 (fig. 6) transmitting data to a receiving device 2 (for simplicity fig. 6 illustrating one receiving device but it can be the multiple devices) [0092]), a transmission frame comprising a header including repetition information and a data section comprising multiple modulation symbols, with at least two repeated modulation symbols that are repeated to represent a first modulation symbol (i.e. every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol, and a data sending module 14, configured to send wireless frame, the wireless frame included in the OFDM symbol, wherein the OFDM symbol may be included in the data portion of the PPDU, and the repeating times R is may be included in the control part (header) of the PPDUs, for example, the number of repetitions may be contained in information block of the PPDUs control part [0059 & 0077]), extracting, by the node, the repetition information of the header (i.e. the receiving device 2 may include a data receiving module 21 and demodulation decoding module 22 (fig. 5), wherein the data receiving module 21, for receiving the wireless frame. the wireless frame contained in the received OFDM symbol, the data modulation symbols corresponding to the OFDM symbol are connected in a continuous mapping R, demodulation decoding module 22 for applying the repetition number R the same modulation symbols on the OFDM symbol to perform joint demodulation and decoding obtaining the received data [0088]), quantifying, by the node, the amplitude of each modulation symbol of the at least two repeated modulation symbols (i.e. every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol [0077]), and combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information, to reconstruct the first modulation symbol represented by the at least two repeated modulation symbols (i.e. performing R times of combined demodulating and decoding of the modulation symbols, wherein every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol [0075 & 0077])”).
	Chen et al. is short of expressly teaching “combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information”.
	Nangia et al. disclose a method and receiver for processing a composite signal in a wireless communication system with the following features: regarding claim 1, combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information (Fig. 5, represents an alignment and orthogonal combining block of the receiver in the wireless communication system, in accordance with an embodiment of the invention, see teachings in [0053-0061] summarized as “combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information (i.e. a signal alignment and orthogonal combining block 308 of the receiver 106 in the wireless communication system 100 includes a first demodulation block 502, a second demodulation block 506, a first modulation block 504, a second modulation block 508, and a combining block 516, and each of the first demodulation block 502, the second demodulation block 506, the first modulation block 504, and the second modulation block 508 include a multiplier 510, first and second demodulation blocks 502 and 506 further includes a first and second communication unit-specific repetition block 512 and 514 respectively, using the specific repetition code for the communication unit and combine modulation code specific for the communication unit, as the first and second communication unit-specific repetition factor (L1) and (L2) respectively as well as the first and second modulation code (B.sup.1) (B.sup.2) are selected to maintain orthogonality between the first symbol stream 108 and second symbol stream 110)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. by using the features as taught by Nangia et al. in order to provide a more effective and efficient system that is capable of combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information. The motivation of using these functions is that it is more cost effective and dynamic. 
Regarding claim 10:
Chen et al. disclose a method, a device and a system for transmitting and receiving data with the following features: regarding claim 10, a node of a point-to-multipoint network, comprising: a receiver configured to: receive a transmission frame comprising a header including a repetition information and a data section comprising multiple modulation symbols, the data section including at least two repeated modulation symbols that are repeated to represent a first modulation symbol; and a data recovery stage coupled to the receiver and configured to: extract the repetition information of the header; quantify the amplitude of each modulation symbol of the at least two repeated modulation symbols; and combine the amplitudes of the at least two repeated modulation symbols, based on the repetition information, to reconstruct the first modulation symbol represented by the at least two repeated modulation symbols (Fig. 3, illustrating the structural representation of data transmitting equipment embodiment one of the present invention, see teachings in [0059, 0075-0077, 0088 & 0092] summarized as “a  node of a point-to-multipoint network, comprising: a receiver configured to (i.e. base station 1 (fig. 6) transmitting data to a receiving device 2 (for simplicity fig. 6 illustrating one receiving device but it can be the multiple devices) [0092]), receive a transmission frame comprising a header including a repetition information and a data section comprising multiple modulation symbols, the data section including at least two repeated modulation symbols that are repeated to represent a first modulation symbol (i.e. every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol, and a data sending module 14, configured to send wireless frame, the wireless frame included in the OFDM symbol, wherein the OFDM symbol may be included in the data portion of the PPDU, and the repeating times R is may be included in the control part (header) of the PPDUs, for example, the number of repetitions may be contained in information block of the PPDUs control part [0059 & 0077]), and a data recovery stage coupled to the receiver and configured to: extract the repetition information of the header (i.e. the receiving device 2 may include a data receiving module 21 and demodulation decoding module 22 (fig. 5), wherein the data receiving module 21, for receiving the wireless frame. the wireless frame contained in the received OFDM symbol, the data modulation symbols corresponding to the OFDM symbol are connected in a continuous mapping R, demodulation decoding module 22 for applying the repetition number R the same modulation symbols on the OFDM symbol to perform joint demodulation and decoding obtaining the received data [0088]), quantify the amplitude of each modulation symbol of the at least two repeated modulation symbols (i.e. every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol [0077]), and combine the amplitudes of the at least two repeated modulation symbols, based on the repetition information, to reconstruct the first modulation symbol represented by the at least two repeated modulation symbols (i.e. performing R times of combined demodulating and decoding of the modulation symbols, wherein every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol [0075 & 0077])”).
	Chen et al. is short of expressly teaching “combine the amplitudes of the at least two repeated modulation symbols, based on the repetition information”.
	Nangia et al. disclose a method and receiver for processing a composite signal in a wireless communication system with the following features: regarding claim 10, combine the amplitudes of the at least two repeated modulation symbols, based on the repetition information (Fig. 5, represents an alignment and orthogonal combining block of the receiver in the wireless communication system, in accordance with an embodiment of the invention, see teachings in [0053-0061] summarized as “combine the amplitudes of the at least two repeated modulation symbols, based on the repetition information (i.e. a signal alignment and orthogonal combining block 308 of the receiver 106 in the wireless communication system 100 includes a first demodulation block 502, a second demodulation block 506, a first modulation block 504, a second modulation block 508, and a combining block 516, and each of the first demodulation block 502, the second demodulation block 506, the first modulation block 504, and the second modulation block 508 include a multiplier 510, first and second demodulation blocks 502 and 506 further includes a first and second communication unit-specific repetition block 512 and 514 respectively, using the specific repetition code for the communication unit and combine modulation code specific for the communication unit, as the first and second communication unit-specific repetition factor (L1) and (L2) respectively as well as the first and second modulation code (B.sup.1) (B.sup.2) are selected to maintain orthogonality between the first symbol stream 108 and second symbol stream 110)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. by using the features as taught by Nangia et al. in order to provide a more effective and efficient system that is capable of combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 20:
Chen et al. disclose a method, a device and a system for transmitting and receiving data with the following features: regarding claim 20, a communication method in a point-to-multi-point communication network, comprising: generating, by a node, a transmission frame comprising a header and a data section comprising multiple modulation symbols; obtaining, by the node, a repetition information; repeating, by the node, at least one modulation symbol in the data section to create at least two repeated modulation symbols, with the at least two repeated modulation symbols being repeated according to the repetition information and to represent a first modulation symbol; adding, by the node, the repetition information to the header; and transmitting, by the node, the transmission frame (Fig. 3, illustrating the structural representation of data transmitting equipment embodiment one of the present invention, see teachings in [0059, 0075-0077, 0088 & 0092] summarized as “a communication method in a point-to-multi-point communication network, comprising (i.e. base station 1 (fig. 6) generating and transmitting data to a receiving device 2 (for simplicity fig. 6 illustrating one receiving device but it can be the multiple devices) [0092]), generating, by a node, a transmission frame comprising a header and a data section comprising multiple modulation symbols (i.e. the OFDM symbol may be included in the data portion of the PPDU, and the repeating times R is may be included in the control part (header) of the PPDUs, for example, the number of repetitions may be contained in information block of the PPDUs control part [0059 & 0077]), repeating, by the node, at least one modulation symbol in the data section to create at least two repeated modulation symbols, with the at least two repeated modulation symbols being repeated according to the repetition information and to represent a first modulation symbol (i.e. every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol, and a data sending module 14, configured to send wireless frame, the wireless frame included in the OFDM symbol, the OFDM symbol may be included in the data portion of the PPDU, and the repeating times R is may be included in the control part (header) of the PPDUs, for example, the number of repetitions may be contained in information block of the PPDUs control [0059 & 0077]), obtaining, by the node, a repetition information (i.e. the receiving device 2 may include a data receiving module 21 and demodulation decoding module 22 (fig. 5), wherein the data receiving module 21, for receiving the wireless frame. the wireless frame contained in the received OFDM symbol, the data modulation symbols corresponding to the OFDM symbol are connected in a continuous mapping R, demodulation decoding module 22 for applying the repetition number R the same modulation symbols on the OFDM symbol to perform joint demodulation and decoding obtaining the received data [0088]), adding, by the node, the repetition information to the header; and transmitting, by the node, the transmission frame (i.e. after performing R times of combined coding of the modulation symbols, and the repeating times R is may be included in the control part (header) of the PPDUs, the frame is transmitted [0075 & 0077])”).
	Chen et al. is short of expressly teaching “adding, by the node, the repetition information to the header; and transmitting, by the node, the transmission frame”.
	Nangia et al. disclose a method and receiver for processing a composite signal in a wireless communication system with the following features: regarding claim 20, adding, by the node, the repetition information to the header; and transmitting, by the node, the transmission frame (Fig. 5, represents an alignment and orthogonal combining block of the receiver in the wireless communication system, in accordance with an embodiment of the invention, see teachings in [0053-0061] summarized as “adding, by the node, the repetition information to the header; and transmitting, by the node, the transmission frame (i.e. a signal alignment and orthogonal combining block 308 of the receiver 106 in the wireless communication system 100 includes a first demodulation block 502, a second demodulation block 506, a first modulation block 504, a second modulation block 508, and a combining block 516, and each of the first demodulation block 502, the second demodulation block 506, the first modulation block 504, and the second modulation block 508 include a multiplier 510, first and second demodulation blocks 502 and 506 further includes a first and second communication unit-specific repetition block 512 and 514 respectively, using the specific repetition code for the communication unit and combine modulation code specific for the communication unit, as the first and second communication unit-specific repetition factor (L1) and (L2) respectively as well as the first and second modulation code (B.sup.1) (B.sup.2) are selected to maintain orthogonality between the first symbol stream 108 and second symbol stream 110)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. by using the features as taught by Nangia et al. in order to provide a more effective and efficient system that is capable of combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 26:
Chen et al. disclose a method, a device and a system for transmitting and receiving data with the following features: regarding claim 26, a node of a point-to-multipoint network, comprising: a data processing stage configured to: generate a transmission frame comprising a header and a data section comprising multiple modulation symbols; obtain a repetition information; repeat at least two modulation symbols in a data section comprising the multiple modulation symbols, with the repeating performed according to the repetition information and with the at least two modulation symbols being included in the data section and the multiple modulation symbols; add the repetition information to the header; and a transmitter coupled to the data processing stage and configured to transmit the transmission frame (Fig. 3, illustrating the structural representation of data transmitting equipment embodiment one of the present invention, see teachings in [0059, 0075-0077, 0088 & 0092] summarized as “a node of a point-to-multipoint network, comprising (i.e. base station 1 (fig. 6) generating and transmitting data to a receiving device 2 (for simplicity fig. 6 illustrating one receiving device but it can be the multiple devices) [0092]), a data processing stage configured to: generate a transmission frame comprising a header and a data section comprising multiple modulation symbols (i.e. the OFDM symbol may be included in the data portion of the PPDU, and the repeating times R is may be included in the control part (header) of the PPDUs, for example, the number of repetitions may be contained in information block of the PPDUs control part [0059 & 0077]), obtain a repetition information (i.e. the receiving device 2 may include a data receiving module 21 and demodulation decoding module 22 (fig. 5), wherein the data receiving module 21, for receiving the wireless frame. the wireless frame contained in the received OFDM symbol, the data modulation symbols corresponding to the OFDM symbol are connected in a continuous mapping R, demodulation decoding module 22 for applying the repetition number R the same modulation symbols on the OFDM symbol to perform joint demodulation and decoding obtaining the received data [0088]), repeat at least two modulation symbols in a data section comprising the multiple modulation symbols, with the repeating performed according to the repetition information and with the at least two modulation symbols being included in the data section and the multiple modulation symbols (i.e. every two adjacent modulation symbols of the two mapping connected continuously mapped on the OFDM symbol, and a data sending module 14, configured to send wireless frame, the wireless frame included in the OFDM symbol, the OFDM symbol may be included in the data portion of the PPDU, and the repeating times R is may be included in the control part (header) of the PPDUs, for example, the number of repetitions may be contained in information block of the PPDUs control [0059 & 0077]), add the repetition information to the header; and a transmitter coupled to the data processing stage and configured to transmit the transmission frame (i.e. after performing R times of combined coding of the modulation symbols, and the repeating times R is may be included in the control part (header) of the PPDUs, the frame is transmitted [0075 & 0077])”).
	Chen et al. is short of expressly teaching “add the repetition information to the header; and a transmitter coupled to the data processing stage and configured to transmit the transmission frame”.
	Nangia et al. disclose a method and receiver for processing a composite signal in a wireless communication system with the following features: regarding claim 26, add the repetition information to the header; and a transmitter coupled to the data processing stage and configured to transmit the transmission frame (Fig. 5, represents an alignment and orthogonal combining block of the receiver in the wireless communication system, in accordance with an embodiment of the invention, see teachings in [0053-0061] summarized as “add the repetition information to the header; and a transmitter coupled to the data processing stage and configured to transmit the transmission frame (i.e. a signal alignment and orthogonal combining block 308 of the receiver 106 in the wireless communication system 100 includes a first demodulation block 502, a second demodulation block 506, a first modulation block 504, a second modulation block 508, and a combining block 516, and each of the first demodulation block 502, the second demodulation block 506, the first modulation block 504, and the second modulation block 508 include a multiplier 510, first and second demodulation blocks 502 and 506 further includes a first and second communication unit-specific repetition block 512 and 514 respectively, using the specific repetition code for the communication unit and combine modulation code specific for the communication unit, as the first and second communication unit-specific repetition factor (L1) and (L2) respectively as well as the first and second modulation code (B.sup.1) (B.sup.2) are selected to maintain orthogonality between the first symbol stream 108 and second symbol stream 110)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. by using the features as taught by Nangia et al. in order to provide a more effective and efficient system that is capable of combining, by the node, the amplitudes of the at least two repeated modulation symbols, based on the repetition information. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2-5, 11-14, 15-16, 21-22 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103095629 A) in view of Nangia et al. (US 2009/0161749 A1) as applied to claims 1, 10, 20 and 26 above, and further in view of Liu et al. (US 10,009,673 B1).

Chen et al. and Nangia et al. disclose the claimed limitations as described in paragraph 5 above. Chen et al. and Nangia et al. do not expressly disclose the following features: regarding claim 2, with the node comprising a point node or a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs); regarding claim 3, further comprising performing, by the node, equalization on the two or more repeated modulation symbols before the combining; regarding claim 4, wherein the combining comprising performing, by the node, soft addition of the amplitudes of the two or more repeated modulation symbols; regarding claim 5, wherein the combining comprising performing, by the node, averaging of the amplitudes of the two or more repeated modulation symbols; regarding claim 6, further comprising performing, by the node, forward-error-correction (FEC) decoding on the first modulation symbol after performing the combining; regarding claim 7, further comprising performing, by the node, forward-error-correction (FEC) decoding on the multiple modulation symbols after performing the combining; regarding claim 11, with the node comprising a point node in the point-to-multi-point communication network or comprising a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs); regarding claim 12, further comprising performing, by the node, equalization on the two or more repeated modulation symbols before the combining; regarding claim 13, wherein the combining comprising performing, by the node, soft addition of the amplitudes of the two or more repeated modulation symbols; regarding claim 14, wherein the combining comprising performing, by the node, averaging of the amplitudes of the two or more repeated modulation symbols; regarding claim 15, further comprising the data recovery stage performing forward-error- correction (FEC) decoding on the first modulation symbol after performing the combining; regarding claim 16, further comprising the data recovery stage performing forward-error- correction (FEC) decoding on the multiple modulation symbols after performing the combining; regarding claim 21, with the node comprising a point node in the point-to-multi-point communication network or comprising a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs); regarding claim 22, further comprising performing, by the node, forward error correction (FEC) encoding before the repeating; regarding claim 27, with the node comprising a point node in the point-to-multi-point communication network or comprising a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs); regarding claim 28, further comprising the data processing stage performing, by the node, forward error correction (FEC) encoding before performing the repeating.
Liu et al. disclose a method and system for common public radio interface with the following features: regarding claim 2, with the node comprising a point node or a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs) (Fig. 1, a schematic diagram illustrating a C-RAN in accordance with various embodiments of the disclosure, see teachings in [col 4 ln 9-38] summarized as “point-to-multipoint network 100 comprising of an OLT 102, an RRU 110, an ONU 111, an RRU 120, an ONU 121, an RRU 130, and an ONU 131. In certain embodiments, the BBU 101 and the OLT 102 may be configured as a single device”); regarding claim 3, further comprising performing, by the node, equalization on the two or more repeated modulation symbols before the combining (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth”); regarding claim 4, wherein the combining comprising performing, by the node, soft addition of the amplitudes of the two or more repeated modulation symbols (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, and prefixing of a symbol with a repetition of the end, the CP serves as a guard interval and eliminates inter-symbol interference from the previous symbol”); regarding claim 5, wherein the combining comprising performing, by the node, averaging of the amplitudes of the two or more repeated modulation symbols (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “QAM combines two amplitude-modulated (AM) signals by averaging into a single channel, and prefixing of a symbol with a repetition of the end, the CP serves as a guard interval and eliminates inter-symbol interference from the previous symbol”); regarding claim 6, further comprising performing, by the node, forward-error-correction (FEC) decoding on the first modulation symbol after performing the combining (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth, and at block 216, the BBU 201 performs FEC on the decoded signal, wherein FEC is a method of obtaining error control in data transmission in which the source (transmitter) sends redundant data and the destination (receiver) recognizes only the portion of the data that contains no apparent errors”); regarding claim 7, further comprising performing, by the node, forward-error-correction (FEC) decoding on the multiple modulation symbols after performing the combining (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth, and at block 216, the BBU 201 performs FEC on the decoded signal, wherein FEC is a method of obtaining error control in data transmission in which the source (transmitter) sends redundant data and the destination (receiver) recognizes only the portion of the data that contains no apparent errors”); regarding claim 11, with the node comprising a point node in the point-to-multi-point communication network or comprising a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs) (Fig. 1, a schematic diagram illustrating a C-RAN in accordance with various embodiments of the disclosure, see teachings in [col 4 ln 9-38] summarized as “point-to-multipoint network 100 comprising of an OLT 102, an RRU 110, an ONU 111, an RRU 120, an ONU 121, an RRU 130, and an ONU 131. In certain embodiments, the BBU 101 and the OLT 102 may be configured as a single device”); regarding claim 12, further comprising performing, by the node, equalization on the two or more repeated modulation symbols before the combining (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth”); regarding claim 13, wherein the combining comprising performing, by the node, soft addition of the amplitudes of the two or more repeated modulation symbols (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, and prefixing of a symbol with a repetition of the end, the CP serves as a guard interval and eliminates inter-symbol interference from the previous symbol”); regarding claim 14, wherein the combining comprising performing, by the node, averaging of the amplitudes of the two or more repeated modulation symbols (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “QAM combines two amplitude-modulated (AM) signals by averaging into a single channel, and prefixing of a symbol with a repetition of the end, the CP serves as a guard interval and eliminates inter-symbol interference from the previous symbol”); regarding claim 15, further comprising the data recovery stage performing forward-error- correction (FEC) decoding on the first modulation symbol after performing the combining (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth, and at block 216, the BBU 201 performs FEC on the decoded signal, wherein FEC is a method of obtaining error control in data transmission in which the source (transmitter) sends redundant data and the destination (receiver) recognizes only the portion of the data that contains no apparent errors”); regarding claim 16, further comprising the data recovery stage performing forward-error- correction (FEC) decoding on the multiple modulation symbols after performing the combining (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth, and at block 216, the BBU 201 performs FEC on the decoded signal, wherein FEC is a method of obtaining error control in data transmission in which the source (transmitter) sends redundant data and the destination (receiver) recognizes only the portion of the data that contains no apparent errors”); regarding claim 21, with the node comprising a point node in the point-to-multi-point communication network or comprising a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs) (Fig. 1, a schematic diagram illustrating a C-RAN in accordance with various embodiments of the disclosure, see teachings in [col 4 ln 9-38] summarized as “point-to-multipoint network 100 comprising of an OLT 102, an RRU 110, an ONU 111, an RRU 120, an ONU 121, an RRU 130, and an ONU 131. In certain embodiments, the BBU 101 and the OLT 102 may be configured as a single device”); regarding claim 22, further comprising performing, by the node, forward error correction (FEC) encoding before the repeating (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth, and at block 216, the BBU 201 performs FEC on the decoded signal, wherein FEC is a method of obtaining error control in data transmission in which the source (transmitter) sends redundant data and the destination (receiver) recognizes only the portion of the data that contains no apparent errors”); regarding claim 27, with the node comprising a point node in the point-to-multi-point communication network or comprising a multi-point node of a plurality of multi-point nodes in the point-to-multi-point communication network, wherein the point-to-multi-point network comprises a passive optical network (PON), the transmission frame comprises an optical transmission frame, the point node comprises an optical line terminal (OLT), and the plurality of multi-point nodes comprise a plurality of optical network units (ONUs) (Fig. 1, a schematic diagram illustrating a C-RAN in accordance with various embodiments of the disclosure, see teachings in [col 4 ln 9-38] summarized as “point-to-multipoint network 100 comprising of an OLT 102, an RRU 110, an ONU 111, an RRU 120, an ONU 121, an RRU 130, and an ONU 131. In certain embodiments, the BBU 101 and the OLT 102 may be configured as a single device”); regarding claim 28, further comprising the data processing stage performing, by the node, forward error correction (FEC) encoding before performing the repeating (Fig. 2, schematic diagrams illustrating a comparison of traditional physical layer functions and a division of physical layer functions in accordance with various embodiments of the disclosure, see teachings in [col 5 ln 40-67 & col 6 ln 1-10] summarized as “at block 214, the BBU 201 performs resource block de-mapping to extract the signal of the UE 150, and the BBU 201 at block 215 performs quadrature amplitude modulation (QAM) equalization and processed signal decoding. QAM combines two amplitude-modulated (AM) signals into a single channel, thereby doubling the effective bandwidth, and at block 216, the BBU 201 performs FEC on the decoded signal, wherein FEC is a method of obtaining error control in data transmission in which the source (transmitter) sends redundant data and the destination (receiver) recognizes only the portion of the data that contains no apparent errors”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. with Nangia et al. by using the features as taught by Liu et al. in order to provide a more effective and efficient system that is capable of using point-to-multipoint communication network comprising PON, OLT and ONU, performing equalization, soft addition of amplitudes, and FEC encoding. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 8, 17, 23, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103095629 A) in view of Nangia et al. (US 2009/0161749 A1) as applied to claims 1, 10, 20 and 26 above, and further in view of Currivan et al. (US 2003/0031198 A1).

Chen et al. and Nangia et al. disclose the claimed limitations as described in paragraph 5 above. Chen et al. and Nangia et al. do not expressly disclose the following features: regarding claim 8, wherein the header is FEC encoded; regarding claim 17, wherein the header is FEC encoded; regarding claim 23, further comprising performing, by the node, FEC encoding on the header; regarding claim 23, further comprising performing, by the node, FEC encoding on the header; regarding claim 29, further comprising the data processing stage performing FEC encoding on the header; regarding claim 31, further comprising the data processing stage performing FEC encoding on the header and the data section, with the data section being FEC encoded before the repeating.
Currivan et al. disclose a communication systems in which electronic information is transmitted in packets with the following features: regarding claim 8, wherein the header is FEC encoded (Fig. 1, a high level block diagram of a cable modem system in which embodiments of the present invention may operate, see teachings in [0063 & 0114] summarized as “performing FEC encoding on the MAC header and the payload, and then prepending a preamble for subsequent burst transmission”); regarding claim 17, wherein the header is FEC encoded (Fig. 1, a high level block diagram of a cable modem system in which embodiments of the present invention may operate, see teachings in [0063 & 0114] summarized as “performing FEC encoding on the MAC header and the payload, and then prepending a preamble for subsequent burst transmission”); regarding claim 23, further comprising performing, by the node, FEC encoding on the header (Fig. 1, a high level block diagram of a cable modem system in which embodiments of the present invention may operate, see teachings in [0063 & 0114] summarized as “performing FEC encoding on the MAC header and the payload, and then prepending a preamble for subsequent burst transmission”); regarding claim 29, further comprising the data processing stage performing FEC encoding on the header (Fig. 1, a high level block diagram of a cable modem system in which embodiments of the present invention may operate, see teachings in [0063 & 0114] summarized as “performing FEC encoding on the MAC header and the payload, and then prepending a preamble for subsequent burst transmission”); regarding claim 31, further comprising the data processing stage performing FEC encoding on the header and the data section, with the data section being FEC encoded before the repeating (Fig. 1, a high level block diagram of a cable modem system in which embodiments of the present invention may operate, see teachings in [0063 & 0114] summarized as “performing FEC encoding on the MAC header and the payload, and then prepending a preamble for subsequent burst transmission, and so the payload section being encoded before repeating”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. with Nangia et al. by using the features as taught by Currivan et al. in order to provide a more effective and efficient system that is capable of having header FEC encoded. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9, 18, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103095629 A) in view of Nangia et al. (US 2009/0161749 A1) as applied to claims 1, 10, 20 and 26 above, and further in view of Ou et al. (US 2009/0276681 A1).

Chen et al. and Nangia et al. disclose the claimed limitations as described in paragraph 5 above. Chen et al. and Nangia et al. do not expressly disclose the following features: regarding claim 9, wherein the header is FEC encoded and repeated; regarding claim 18, wherein the header is FEC encoded and repeated; regarding claim 24, further comprising performing, by the node, FEC encoding on the header and performing repeating on the header; regarding claim 30, further comprising the data processing stage performing FEC encoding on the header and performing repeating on the header.
Ou et al. disclose a method and apparatus for obtaining a codeword lock in a FEC codeword lock state machine with the following features: regarding claim 9, wherein the header is FEC encoded and repeated (Fig, 2, an illustration of an embodiment of an FEC codeword, see teachings in [0025 & 0029] summarized as “the received blocks may represent an FEC codeword, which may then be locked, and the process may be repeated for a second sequence of received blocks until all the blocks in the second sequence are also found to be aligned appropriately, hence, both the first FEC codeword comprising the first sequence of detected blocks and the second FEC codeword comprising the second sequence of blocks may be locked at about the same time”); regarding claim 18, wherein the header is FEC encoded and repeated (Fig, 2, an illustration of an embodiment of an FEC codeword, see teachings in [0025 & 0029] summarized as “the received blocks may represent an FEC codeword, which may then be locked, and the process may be repeated for a second sequence of received blocks until all the blocks in the second sequence are also found to be aligned appropriately, hence, both the first FEC codeword comprising the first sequence of detected blocks and the second FEC codeword comprising the second sequence of blocks may be locked at about the same time”); regarding claim 24, further comprising performing, by the node, FEC encoding on the header and performing repeating on the header (Fig, 2, an illustration of an embodiment of an FEC codeword, see teachings in [0025 & 0029] summarized as “the received blocks may represent an FEC codeword, which may then be locked, and the process may be repeated for a second sequence of received blocks until all the blocks in the second sequence are also found to be aligned appropriately, hence, both the first FEC codeword comprising the first sequence of detected blocks and the second FEC codeword comprising the second sequence of blocks may be locked at about the same time”); regarding claim 30, further comprising the data processing stage performing FEC encoding on the header and performing repeating on the header (Fig, 2, an illustration of an embodiment of an FEC codeword, see teachings in [0025 & 0029] summarized as “the received blocks may represent an FEC codeword, which may then be locked, and the process may be repeated for a second sequence of received blocks until all the blocks in the second sequence are also found to be aligned appropriately, hence, both the first FEC codeword comprising the first sequence of detected blocks and the second FEC codeword comprising the second sequence of blocks may be locked at about the same time”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. with Nangia et al. by using the features as taught by Ou et al. in order to provide a more effective and efficient system that is capable of having header is FEC encoded and repeated. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 25 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103095629 A) in view of Nangia et al. (US 2009/0161749 A1) as applied to claims 20 and 26 above, and further in view of Lei (US 2018/0220305 A1).

Chen et al. and Nangia et al. disclose the claimed limitations as described in paragraph 5 above. Chen et al. and Nangia et al. do not expressly disclose the following features: regarding claim 25, further comprising performing by the node, FEC encoding on the header and the data section, with the data section being FEC encoded before the repeating, wherein a FEC encoding rate is configurable;
Lei discloses various modulation and coding schemes with the following features: regarding claim 25, further comprising performing by the node, FEC encoding on the header and the data section, with the data section being FEC encoded before the repeating, wherein a FEC encoding rate is configurable (Fig. 9, a schematic block diagram illustrating a portion of a transmitter for coherent modulation and coding of a broadcast control channel according to an example aspect of the disclosure, see teachings in [0117-0120] summarized as “transmitting device may collect the information or payload bits corresponding to an M-bit payload for transmission over the broadcast control channel, the payload may correspond to the exemplary broadcast control channel payload illustrated in fig. 6, transmitting device may then pass the M payload bits to a binary FEC encoder 902 with a code rate of M/N, and the encoder 902 may utilize any suitable channel code, including but not limited to polar codes, LDPC codes, Reed Muller codes, convolutional codes, etc., a rate matching block 904 is shown after the FEC encoder 902 may enable other code rates, if desired, other than the code rate M/N by way of repetition and/or puncturing”); regarding claim 32, further comprising the data processing stage performing FEC encoding on the header and the data section, with the data section being FEC encoded before the repeating, wherein a FEC encoding rate is configurable (Fig. 9, a schematic block diagram illustrating a portion of a transmitter for coherent modulation and coding of a broadcast control channel according to an example aspect of the disclosure, see teachings in [0117-0120] summarized as “transmitting device may collect the information or payload bits corresponding to an M-bit payload for transmission over the broadcast control channel, the payload may correspond to the exemplary broadcast control channel payload illustrated in fig. 6, transmitting device may then pass the M payload bits to a binary FEC encoder 902 with a code rate of M/N, and the encoder 902 may utilize any suitable channel code, including but not limited to polar codes, LDPC codes, Reed Muller codes, convolutional codes, etc., a rate matching block 904 is shown after the FEC encoder 902 may enable other code rates, if desired, other than the code rate M/N by way of repetition and/or puncturing”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen et al. with Nangia et al. by using the features as taught by Lei in order to provide a more effective and efficient system that is capable of encoding FEC on the header and the data section, with the data section being FEC encoded before the repeating, wherein a FEC encoding rate is configurable. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
5/7/2022   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473